In a negligence action to recover damages for personal injuries, the defendant *689appeals from an order of the Supreme Court, Westchester County, dated January 9, 1962, which denied its motion for an examination before trial of the plaintiff. Order affirmed, with $10 costs and disbursements. The motion was made about five years after the filing of a statement of readiness and after the case had appeared upon the Ready Day Calendar. Under the circumstances, there was no abuse of discretion in denying the motion. Beldock, P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.